                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                     ALEXANDRIA VIRGINIA                                           30




UNITED STATES OF AMERICA,                                       Criminal No.
                                                                               1:18CR410


                V.




SEITU SULAYMAN KOKAYI




                               TRIAL EXfflBlT CUSTODY FORM



Government/Defendant Exhibit(s)
                                                   82                     ..
                                                                were received on
                                                                                     April 1,2019



                                                        Signature of person receiving exhibits



I certify that the exhibits being submitted to the court are those listed on the exhibit list filed.



                                                         ignature of person receiving exhibits
